EXECUTION COPY

Exhibit 10.4

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amendment No. 1 to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is made as of March 31, 2015 and is effective as of
December 4, 2014, by and among COMMERCIAL VEHICLE GROUP, INC., a Delaware
corporation (the “Company”), each other Borrower (as defined in the Loan
Agreement) (together with the Company, collectively, “Borrowers”), the financial
institutions from time to time party to the Loan Agreement as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., as agent for Lenders
(“Agent”).

RECITALS:

A. Borrowers, Agent and Lenders are parties to that certain Second Amended and
Restated Loan and Security Agreement, dated as of November 15, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”).

B. Borrowers, Agent and the Lenders signatory hereto desire to amend the Loan
Agreement as more fully set forth herein.

C. Each capitalized term used herein and not otherwise defined herein shall have
the same meaning set forth in the Loan Agreement.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers, Agent and Lenders hereby agree as follows:

1. Amendment to Loan Agreement. Upon the satisfaction of the condition precedent
set forth in Section 2 of this Amendment, Section 10.2.10 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows effective as
of December 4, 2014:

10.2.10. Fundamental Changes. (a) Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself (unless, in the case of any
liquidation, winding up or dissolution, the assets of such entity are
transferred to its corporate parent), in each case whether in a single
transaction or in a series of related transactions, except for the UK
Restructuring and for mergers, consolidations, amalgamations or combinations of
(i) a wholly-owned Domestic Subsidiary (or National Seating Company) with
another wholly-owned Domestic Subsidiary (provided that if any such Subsidiary
is an Obligor, the Obligor will be the surviving company) or into a Borrower,
(ii) a Borrower with and into a Borrower, so long as, in the case of the
Company, the Company is the surviving entity, or (iii) a Foreign Subsidiary with
and into another Foreign Subsidiary, provided that if any such Subsidiary is an
Obligor, the Obligor will be the surviving company; or (b) unless 30 days’
advance written notice (or such other notice, which may be provided after such
change, as the Agent may agree in its sole discretion) is given to Agent,
(i) change its name or conduct business under any fictitious name, (ii) change
its tax, charter or other organizational identification number, or (iii) change
its form or state of jurisdiction of organization.



--------------------------------------------------------------------------------

2. Condition Precedent. This Amendment shall become effective as of December 4,
2014 upon the delivery to the Agent or its counsel of duly executed counterparts
of this Amendment by each Domestic Borrower, Agent and Required Lenders.

3. Representations and Warranties. Each Domestic Borrower hereby represents and
warrants to Agent and Lenders that: (a) each Domestic Borrower is duly
authorized to execute, deliver and perform its obligations under this Amendment;
(b) the execution, delivery and performance of this Amendment has been duly
authorized by all necessary action, and does not (i) require any consent or
approval of any holders of Equity Interests of any Domestic Borrowers, other
than those already obtained, (ii) contravene the Organic Documents of any
Domestic Borrower, (iii) violate or cause a default under any Applicable Law,
Material Contract or Restrictive Agreement except to the extent such violation
or default could not reasonably be expected to result in a Material Adverse
Effect, or (iv) result in or require the imposition of any Lien (other than
Permitted Liens) on any Property of any Domestic Borrower; and (c) this
Amendment constitutes a valid and binding obligation of such Borrower in every
respect, enforceable in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

4. Loan Agreement Unaffected. Each reference that is made in the Loan Agreement
or any other Loan Document shall hereafter be construed as a reference to the
Loan Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Loan Agreement shall remain in full force and
effect and be unaffected hereby.

5. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of a
signature page of this Amendment by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement.

6. Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Loan Agreement.

7. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

(a) THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

(b) EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER ILLINOIS, IN ANY
PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS AMENDMENT AND AGREES THAT ANY
SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY
HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE

 

2



--------------------------------------------------------------------------------

MANNER PROVIDED FOR NOTICES IN SECTION 15.3.1 OF THE LOAN AGREEMENT. Nothing
herein shall limit the right of Agent or any Lender to bring proceedings against
any Obligor in any other court, nor limit the right of any party to serve
process in any other manner permitted by Applicable Law. Nothing in this
Amendment shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.

(c) Borrowers hereby irrevocably waive any objection that they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 7(a) and (b) above and hereby further irrevocably
waive and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.

(d) To the fullest extent permitted by Applicable Law, each Borrower waives the
right to trial by jury (which Agent and each Lender hereby also waives) in any
proceeding or dispute of any kind relating in any way to this Amendment or the
transactions contemplated thereby. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Amendment and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers.

(Signature pages follow)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

BORROWERS: COMMERCIAL VEHICLE GROUP, INC. By:

/s/ Timothy Trenary

Name: Timothy Trenary Title: Chief Financial Officer CABARRUS PLASTICS, INC. CVG
CS LLC CVG CVS HOLDINGS, LLC CVG EUROPEAN HOLDINGS, LLC CVG LOGISTICS, LLC CVG
MANAGEMENT CORPORATION CVG MONONA WIRE, LLC CVG MONONA, LLC CVG NATIONAL SEATING
COMPANY, LLC CVG OREGON, LLC CVG SPRAGUE DEVICES, LLC MAYFLOWER VEHICLE SYSTEMS,
LLC MONONA (MEXICO) HOLDINGS LLC TRIM SYSTEMS OPERATING CORP. TRIM SYSTEMS, INC.
By:

/s/ Timothy Trenary

Name: Timothy Trenary Title: Chief Financial Officer

 

Signature Page to

Amendment No. 1 to

Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent and as a Lender By:

/s/ Philip Nomura

Name: Philip Nomura Title: Senior Vice President

 

Signature Page to

Amendment No. 1 to

Second Amended and Restated Loan and Security Agreement